DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In line 3 of pg. 16, “compared with Fig.9B” should be amended to read “compared with Fig.9” because there is no Fig. 9B.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 730, 1440.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1230, 1303.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “the driving shaft” in lines 9-10, and 12-13 lacks antecedent basis. The claim previously defines each of the sputtering units has a driving shaft, thus indicating multiple driving shafts. It is unclear whether “the driving shaft” is meant to refer to “each of the driving shafts” or to a particular driving shaft and thus the limitation is indefinite.
In claim 9, the limitation “each column” lacks antecedent basis because columns of sputtering units are not mentioned in claim 1, which claim 9 depends upon. Therefore, it is unclear what columns are being referred to.
In claim 12, the limitation “all columns” lacks antecedent basis because columns of sputtering units are not mentioned in claim 1, which claim 12 depends upon. Therefore, it is unclear what columns are being referred to.
In claims 16-17, the limitation “the mask” lacks antecedent basis. Claim 15 previously defines each of the sputtering units has a mask, thus indicating multiple masks. It is unclear whether “the mask” is meant to refer to “each of the masks” or to a particular mask and thus the limitation is indefinite.
Claims 2-8, 10-11, and 13-15 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 211445884 U) in view of Portka (US 20190003039 A1).
	Regarding claim 1, Zhao (CN 211445884 U) teaches a sputtering coating device (sputter system) configured to sputter atop a curved substrate 4 (surface to be sputtered) having sections at different vertical positions (having a projection height) using a cathode target 6 (para 0039-0040; Fig. 1, 2).
	Zhao teaches a controller 12 connected to a driving device 8 for controlling the front and rear movement of the cathode target 6, which faces the substrate 4, wherein the control parameters are based on the movement of the curved substrate 4 (relative to the surface to be sputtered) so that the distance between the cathode target and the curved substrate can be kept at a fixed value (control a distance between the sputtering unit and a corresponding section of the sections in a direction of the projection height to satisfy a given condition) (para 0050; Fig. 2, 5). Zhao teaches the cathode target can be fixed on the wall surface (supporting plate) of the vacuum chamber through a supporting device (first and second end of a driving shaft) that allows the target to move back and forth (para 0039; Fig. 1).
	Zhao fails to explicitly teach a sputtering array arranged on the supporting plate, comprising sputtering units, wherein each of the sections corresponds to at least one of the sputtering units, each of the sputtering units has a driving shaft and a target, a first end of the driving shaft connected to the supporting plate, a second end of the driving shaft connected to the target, and that the controller is electrically connected to the driving shaft and that the controller controls a distance between each of the targets and a corresponding section of the surface to be sputtered.
	However, Portka (US 20190003039 A1), in the analogous art of sputtering, teaches sputter sources 2 with a source support 18 attached to a (driving) shaft which may rotate or be driven vertically (para 0076; Fig. 6), wherein sputter sources 2 may be arranged in a two-dimensional (sputtering) array and each sputter source has a source distance to a source reference surface from a reference point on the sputter surface of a three-dimensionally shaped substrate surface 22 in opposite lying sub-areas (sections), wherein the height of each sputter source is adjusted to match the elevation of the substrate surface (para 0018, 0034, 0040-0041, 0067; Fig. 1-2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Portka’s array of sputtering targets, rather than a single target, driven by driving shafts each associated with a sub-area (section) of the substrate in the Zhao apparatus and use the controller of Zhao to control the shafts (electrically connected) to maintain a constant distance of the targets to the sub-areas in order to improve homogeneity/uniformity, as described by Portka (para 0034-0035), and as desired by Zhao (para 0038).
	Regarding claim 2, the combination of Zhao and Portka teaches a vacuum chamber 1 (at least one chamber) and a conveying unit 2 (supporting device) for holding the substrate base material 4 (object having the surface to be sputtered) and moves such that the substrate enters and leaves (in and out of) the vacuum chamber at a constant speed driven by a transmission shaft 3 (Zhao para 0041; Fig. 1). Additionally, the combination of Zhao and Portka teaches the exterior of the vacuum chamber contains (accommodates) the inner wall surface (supporting plate) of the vacuum chamber (Zhao Fig. 1) and necessarily includes the sputtering array (Zhao Fig. 1; Portka Fig. 1) to perform sputtering onto the substrate. 
The combination of Zhao and Portka fails to explicitly teach the controller is accommodated by the chamber. However, Zhao teaches the controller 12 is connected to the online detection device 7, which is located inside the chamber 1 (para 0049; Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the controller inside the chamber to enable easier connection to internal components without breaking vacuum. Alternatively, shifting the position of the controller would not have modified the operation of the device and thus is an obvious matter of design choice. See MPEP 2144.04(VI)(C).
	Regarding claim 3, the combination of Zhao and Portka teaches the combination of Zhao and Portka teaches a vacuum chamber 1 (at least one chamber) and a conveying unit 2 (supporting device) for holding the substrate base material 4 (object having the surface to be sputtered) and driven by a transmission shaft 3 (Zhao para 0041; Fig. 1). Additionally, the combination of Zhao and Portka teaches the exterior of the vacuum chamber contains (accommodates) the inner wall surface (supporting plate) of the vacuum chamber (Zhao Fig. 1) and necessarily includes the sputtering array (Zhao Fig. 1; Portka Fig. 1) to perform sputtering onto the substrate.
	The previous combination of Zhao and Portka fails to explicitly teach the supporting device drives the substrate to rotate. However, Portka teaches that the curved substrate may be rotated about an axis perpendicular to the substrate reference surface, for example, while transferring the substrate from a first deposition area to a second deposition area (para 0056-0057, 0074). Because Portka teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to drive the supporting device to rotate the substrate to maintain equal substrate to target distances with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Zhao and Portka fails to explicitly teach the controller is accommodated by the chamber. However, Zhao teaches the controller 12 is connected to the online detection device 7, which is located inside the chamber 1 (para 0049; Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the controller inside the chamber to enable easier connection to internal components without breaking vacuum. Alternatively, shifting the position of the controller would not have modified the operation of the device and thus is an obvious matter of design choice. See MPEP 2144.04(VI)(C).
	Regarding claim 4, the combination of Zhao and Portka teaches the sputtering array is two-dimensional and may comprise 3 rows and 4 columns of sputter sources 2 (N columns and M rows, wherein M is a positive integer larger than or equal to 2 and N is a natural number) (Portka para 0066; Fig. 1).
	Regarding claim 5, the combination of Zhao and Portka teaches the targets of the sputtering units may have uniform geometries and dimensions (equal lengths) (Portka para 0036) and that the sputter sources are inclined such that the normal of the target is perpendicular to the associated sub-area (Portka para 0044), which is equivalent to the direction of the length being perpendicular to a direction of the projection height because the length is perpendicular to the normal of the target and the sub-area surface is perpendicular to the projection height.
	Regarding claim 6, the combination of Zhao and Portka teaches the targets of the sputtering units may have different geometries and dimensions (unequal lengths) (Portka para 0036) and that the sputter sources are inclined such that the normal of the target is perpendicular to the associated sub-area (Portka para 0044), which is equivalent to the direction of the length being perpendicular to a direction of the projection height because the length is perpendicular to the normal of the target and the sub-area surface is perpendicular to the projection height.
	Regarding claim 7, the combination of Zhao and Portka teaches the sub-areas (sections) are curved and the targets have dimensions and geometries depending on a curvature of each section of the curved substrate surface (Portka para 0012, 0036).
	Regarding claim 8, the combination of Zhao and Portka teaches the sub-areas (sections) are curved and the sputtering sources 2 have different (unequal) elevation angles depending on the curvature of an associated sub-area (section) such that the normal of the target is approximately perpendicular to the sub-area surface (tangent direction) to further improve homogeneity of the layer formed (Portka para 0044, 0055, 0067-0068; Fig. 2)
	Regarding claim 10, the combination of Zhao and Portka teaches the sputtering units and targets may be tubular (shape of a pillar) (Portka para 0033) and the sputter sources 2 (targets) may be arranged to face and extended in a horizontal direction parallel to the supporting plate (i.e. perpendicular to the driving shaft) (Portka para 0076; Fig. 1,3).
	Regarding claim 11, the combination of Zhao and Portka teaches the sputtering units and targets may be tubular (shape of a pillar) (Portka para 0033) and the sputter sources 2 (targets) may be arranged to face and extended in a direction perpendicular to the supporting plate (i.e. perpendicular to the substrate support) (Portka para 0076; Fig. 1, 2, 3A). Alternatively, the planar sputtering sources 2 of Portka can be considered to be “pillar-shaped” because they extend outwardly toward the substrate support (arranged and extended in a direction perpendicular to the supporting plate) (para 0067-0068; Fig. 1-2).
	Regarding claim 12, the combination of Zhao and Portka teaches the sputtering units may be tubular (shape of a pillar) (Portka para 0033) and all columns of the sputtering units are spaced apart from each other (staggered) in a horizontal direction opposite the substrate support and thus parallel to the supporting plate (Portka Abstract, para 0018, 0035, 0055; Fig. 1). Alternatively, the combination of Zhao and Portka teaches the columns of the sputtering units may have elevations deviating from each other (staggered) along a row of targets in a horizontal direction parallel to the substrate support and thus parallel to the supporting plate (Portka para 0035; Fig. 2).
	Regarding claim 13, the combination of Zhao and Portka teaches the sputtering units may be tubular (shape of a pillar) (Portka para 0033) and all columns of the sputtering units are uniformly spaced apart from each other (aligned) in a horizontal direction parallel to the substrate support and thus parallel to the supporting plate (Portka Abstract, para 0018, 0035, 0055; Fig. 1).
	Regarding claim 14, the combination of Zhao and Portka teaches the sputtering units may be planar (Portka para 0033) and all columns of the sputtering units are spaced apart from each other (staggered) in a horizontal direction opposite the substrate support and thus parallel to the supporting plate (Portka Abstract, para 0018, 0035; Fig. 1). Alternatively, the combination of Zhao and Portka teaches the columns of the sputtering units may have elevations deviating from each other (staggered) along a row of targets in a horizontal direction parallel to the substrate support and thus parallel to the supporting plate (Portka para 0035; Fig. 2).
	Regarding claim 15, the previous combination of Zhao and Portka fails to explicitly teach that each of the sputtering units comprises a mask arranged between the target and a corresponding section of the sections. However, Zhao teaches a baffle assembly 5 (mask) disposed between the target and substrate to control film uniformity and sputtering rate (para 0042-0046; Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include similar baffle assemblies for each target of Zhao in view of Portka in order to further improve uniformity of the film deposited.
	Regarding claim 16, the combination of Zhao and Portka teaches that each baffle assembly 5 (mask) comprises a first, second, third, and fourth baffle (5-1, 5-2, 5-3, 5-4) (sub-masks), wherein the sub-masks may be independently moved (movable) by driving devices, wherein the sputtering rate of the targets is controlled by the baffles (sub-masks) (para 0042-0046; Fig. 1, 4).
	Regarding claim 17, the combination of Zhao and Portka teaches that each baffle assembly 5 (mask) comprises a first, second, third, and fourth baffle (5-1, 5-2, 5-3, 5-4), wherein the baffles comprise openings that may vary in size and the size of the opening area adjusts the coating (sputtering) rate (para 0042-0046; Fig. 1, 4).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 211445884 U) in view of Portka (US 20190003039 A1), as applied to claim 1 above, and further in view of Schuisky (US 20070224350 A1).
Regarding claim 9, the combination of Zhao and Portka fails to explicitly teach each column of the sputtering targets made of a same material and every two adjacent columns of the sputtering units have the targets made of different materials. However, Schuisky (US 20070224350 A1), in the analogous art of sputtering on a strip/elongated substrate, teaches targets (124, 180) that can be translated with respect to the edge region 140 of the substrate, wherein first and second targets, as well as any subsequent targets along the substrate moving direction, may be different materials (para 0058, 0063, 0094; Fig. 1). 
Because Schuisky teaches that such sputtering target arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange targets in the apparatus of Zhao in view of Portka such that adjacent targets along the substrate moving direction (i.e. each adjacent column) are made of different materials to form multiple layers with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Zhao, Portka, and Schuisky fails to explicitly teach that each column has targets made of the same material. However, because the film is intended to be uniform along the entire surface of the substrate (Zhao para 0022), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the same target material for each target within a column so that a uniform film is formed along the entire surface of the substrate before starting to form the next layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakakibara (JP 2004084022 A) teaches targets for sputtering on a curved surface on a drum, wherein the targets may be adjusted to be parallel to the surface of the curved surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797